Exhibit 10.12

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (the “Agreement”) is made by and between
Wes Herman (“Executive”) and CafePress Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”):

WHEREAS, Executive was employed by the Company for the provision of Service (as
defined in Treasury Regulation Section 1.409A-1(h);

WHEREAS, the Company and Executive entered into an Executive Confidentiality and
Inventions Agreement (the “Confidentiality Agreement”);

WHEREAS, Executive’s employment with the Company shall terminate effective
January 17, 2014 (the “Termination Date”). Executive is not obligated to report
to work from the date of delivery of this agreement and the Termination Date
other than to provide reasonable assistance with operational requests and the
return of Company equipment; and,

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Executive may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Executive’s employment with or separation from
the Company.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Consideration. In consideration of Executive’s execution of this Agreement
and Executive’s fulfillment of all of its terms and conditions, and provided
that Executive does not revoke the Agreement under paragraph 7 below, the
Company agrees as follows:

(i) Separation Pay. The Company agrees to pay Executive an amount representing
Three Hundred Thousand Dollars ($300,000) less applicable tax withholdings
(“Separation Pay”). This payment will be made to Executive form of ten
(10) equal installment payments payable over a period of ten (10) months, with
the first installment being paid on February 1st, 2014 and thereafter every
thirty (30) days, following your separation from Service (as defined in Treasury
Regulation Section 1.409A-1(h)).

(ii) COBRA. If Executive elects COBRA coverage, the Company agrees to pay a
period of one (1) month under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) following the Termination Date. Payment will be
made to the Benefits Administrator once Executive elects COBRA coverage.

(iii) Restricted Period. Notwithstanding any agreement to the contrary including
without limitation the Non-Solicitation and Non-Competition Agreement signed by
the



--------------------------------------------------------------------------------

Parties, Company and Executive agree that the Restricted Period applicable to
any restrictions regarding competition or solicitation of customers or employees
by Executive shall be twelve (12) months from the Termination Date.

(iv) General. Executive acknowledges that without this Agreement, he/she is
otherwise not entitled to the consideration listed in this paragraph 1, and is
offered by the Company solely as consideration for this Agreement.

2. Benefits. If any received, Executive’s health insurance benefits will cease
on January 31, 2014, subject to Executive’s right to continue Executive’s health
insurance under COBRA (see also Section 1(ii) above). Executive’s participation
in all benefits and incidents of employment, including, but not limited to, the
accrual of any bonuses, vacation and PTO, stock option vesting, all ceased as of
the Termination Date.

3. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Executive’s signature below constitutes his/her certification under penalty of
perjury that he/she has returned all documents and other items provided to
Executive by the Company, developed or obtained by Executive in connection with
his employment with the Company, or otherwise belonging to the Company.

4. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive.

5. Release of Claims. (A) Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, founders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns (the “Releasees”). Executive, on his own behalf, and on behalf of his
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts or facts or
damages that have occurred up until and including the Effective Date of this
Agreement including, without limitation:

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;



--------------------------------------------------------------------------------

(c) any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Sarbanes-Oxley Act of 2002; section 49.60.010 et
seq.; The Fair Labor Standards Act, 29 U.S.C. §§201 et seq., (as amended);
relevant Kentucky labor codes, and all amendments to each of the
above-referenced statutes; and any other laws of the state of Kentucky; and any
other federal, state or local laws or regulations relating to employment terms
and conditions of employment;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or any obligation of the Company to pay a bonus pursuant to the
Amended and Restated Earn Out Bonus Agreement between the Parties. This release
does not release claims that cannot be released as a matter of law, including,
but not limited to Executive’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company).



--------------------------------------------------------------------------------

(B) Release by the Company. For and in consideration of the payments and/or
promises set forth in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company hereby
releases, acquits, and forever discharges Executive from any and all claims,
charges, complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, known or unknown, which the Company now
has, had, or may hereafter claim to have had against Executive, of any kind or
nature whatsoever, arising from any act, omission, transaction, or event which
has occurred or is alleged to have occurred up to the time this Agreement is
executed by the Company, other than fraud, embezzlement or any other act of
moral turpitude for which no release of claims shall extend. This Agreement may
be pled as a complete defense and shall constitute a full and final bar to any
claim for damages or other relief based on any matters released herein. This
General Release extends also to claims that the Company does not know or suspect
to exist in its favor at the time of executing it, which if known by the Company
might have materially affected its decision to execute it. The Company hereby
knowingly and voluntarily waives and relinquishes all rights and benefits which
it may have under applicable law with respect to such claims.

6. Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled.

Executive further acknowledges that he/she has been advised by this writing
that:

(a) he/she should consult with an attorney prior to executing this Agreement;

(b) he/she has forty-five (45) days within which to consider and accept the
terms of this Agreement. To accept the terms of this Agreement, Executive shall
date and sign this Agreement and return it to 1850 Gateway Drive, Ste. 300, San
Mateo, CA 94404, Attn: Legal Department;

(c) he/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement (“Revocation Period”). If he/she decides to revoke this
Agreement after signing, 1850 Gateway Drive, Ste. 300, San Mateo, CA 94404,
Attn: Legal Department, must receive a written statement of revocation by the
last day of the Revocation Period;

(d) if Executive does not revoke during the seven-day Revocation Period, this
Agreement will take effect on the eighth (8th) day after the date you sign the
Agreement (“Effective Date”); and

(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless



--------------------------------------------------------------------------------

specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 45-day period
identified above, Executive hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

7. Unknown Claims. Executive acknowledges that he/she has been advised to
consult with legal counsel and that he/she is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his/her favor at the time of executing the release, which,
if known by him/her, must have materially affected her settlement with the
release. Executive, being aware of said principle, expressly understands and
agrees to waive any rights he/she may have to that effect under Section 1542 of
the Civil Code of the State of California or analogous federal or state
statutes, as well as under common law principles of similar effect.

8. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

9. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.

10. Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as the
“Separation Information”). Except as required by law, Executive may disclose the
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s counsel,
Executive’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that he/she
will not publicize, directly or indirectly, any Separation Information.

Executive acknowledges and agrees that the confidentiality of the Separation
Information is of the essence and that the consideration and other benefits
provided under this Agreement are contingent upon Executive’s compliance with
his obligations under this paragraph 10. Any individual breach or disclosure
shall not excuse Executive from his obligations hereunder, nor permit him to
make additional disclosures. Executive warrants that he/she has not to date
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.

11. No Cooperation. Executive agrees not to act in any manner that might damage
the business of the Company. Executive further agrees that he/she will not
knowingly encourage or counsel any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the



--------------------------------------------------------------------------------

Releasees, unless under a subpoena or other court order to do so. Executive
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints against any of the Releasees, Executive shall
state no more than that he/she cannot provide counsel.

12. Non-Disparagement. Company and Executive agree to refrain from any
disparagement, defamation, libel or slander of any of the Releasees, or any
tortious interference with the contracts, relationships and prospective economic
advantage of the other party or any of the Releasees. Executive agrees that
Executive shall direct all inquiries by potential future employers to the
Company’s Human Resources Department.

13. Non-Solicitation. Executive acknowledges and agrees that he has executed a
Non-Solicitation and Non-Competition Agreement with Company and that pursuant to
its terms that for a period of twelve (12) months immediately following the
Effective Date of this Agreement, Executive shall not directly or indirectly
solicit any of the Company’s employees to leave their employment at the Company.

14. Breach. Except as provided by law or as provided for under Paragraph 7
herein, Executive shall also be responsible to the Company for all costs,
attorneys’ fees, and any and all damages incurred by the Company in:
(a) enforcing Executive’s obligations under this Agreement, The Non-Solicitation
and Non-Competition Agreement or the Confidentiality Agreement, including the
bringing of any action to recover the consideration; and (b) defending against a
claim or suit brought or pursued by Executive in violation of the terms of this
Agreement.

15. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

16. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ATLANTA, GEORGIA, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
GEORGIA LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL GEORGIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH GEORGIA
LAW, GEORGIA LAW SHALL



--------------------------------------------------------------------------------

TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT
TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT
WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT
THIS ARBITRATION AGREEMENT SHALL GOVERN.

18. Cooperation with Company. Executive agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Executive’s period of employment.
The Company agrees to pay Executive a daily rate of $1,000 an eight hour day,
and pro rata for any lesser amount, for the time expended in the defense and
prosecution of such matters.

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Executive or made on
his behalf under the terms of this Agreement. Executive agrees and understands
that he/she is responsible for payment, if any, of local, state and/or federal
taxes on the payments made hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of: (a) Executive’s
failure to pay or the Company’s failure to withhold, or Executive’s delayed
payment of, federal or state taxes; or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he/she has the capacity to act on his own behalf
and on behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



--------------------------------------------------------------------------------

21. No Representations. Executive represents that he/she has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

22. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

23. Attorneys’ Fees. Except as provided in paragraph 7 hereof, in the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action.

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements.

25. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

26. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Chief Executive Officer of the Company.

27. Governing Law. This Agreement shall be construed, interpreted, governed and
enforced in accordance with the laws of the State of Georgia, without regard to
choice-of-law provisions. The Parties hereby consent to personal and exclusive
jurisdiction and venue in the State of Georgia.

28. Binding Effect. This Agreement shall be binding on the Parties and their
heirs, representatives, successors and assigns and shall inure to the benefit of
the Parties and their heirs, representatives, successors and assigns.

29. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.



--------------------------------------------------------------------------------

30. Voluntary Execution of Agreement. Executive understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Executive acknowledges that:

(a) he/she has read this Agreement;

(b) he/she has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of his own choice or that he/she has
voluntarily declined to seek such counsel;

(c) he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he/she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

     

CafePress Inc.

Dated:

  January 8, 2014     By:  

/s/ Kirsten Mellor

        General Counsel      

Wes Herman, an individual

Dated:

  January 8, 2014     By:  

/s/ Wes Herman